                      IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF COLORADO

Civil Action No. 19-cv-02669-GPG
(The above civil action number must appear on all future papers
 sent to the court in this action. Failure to include this number
 may result in a delay in the consideration of your claims.)

PAMELA KERSTEN,

       Plaintiff,

v.

LARIMER COUNTY, COLORADO,
MAGISTRATE MATTHEW ZEHE,
JEANNIE BRUENNING,
JEFFREY BRUENNNG,
RAUN BRUENNING,
MEGAN BRUENNING,
AUSTYN FORD,
BRIAN FORD,
KIRK WAIBLE,
KATHRYN LEES,
JOHNNY MARTINEZ, through his employer, San Luis Obispo County Juvenile Services
     Center,
NICHOLE EVANS, and
PLATTE VALLEY YOUTH SERVICES,

       Defendants.


               ORDER DIRECTING PLAINTIFF TO CURE DEFICIENCIES


       Plaintiff, Pamela Kersten, is a resident of Greeley, Colorado. On September 18,

2019, Plaintiff filed pro se a Civil Complaint (ECF No. 1), and an Application to Proceed

in District Court Without Prepaying Fees or Costs (Long Form) (ECF No. 2). As part of

the Court’s review pursuant to D.C.COLO.LCivR 8.1 (a), the Court has determined that

the submitted documents are deficient as described in this Order. Plaintiff is directed to

cure the following if Plaintiff wishes to pursue any claims in this action. Any papers that


                                             1
Plaintiff files in response to this Order must be labeled with the civil action number

identified on this Order.

       Plaintiff is informed that she may choose to contact the Federal Pro Se Clinic at

(303) 380-8786 or https://www.cobar.org/cofederalproseclinic for possible assistance in

this matter. The Federal Pro Se Clinic is located on the first floor of the Alfred A. Arraj

United States Courthouse, 901 19th Street, Denver CO 80294.

28 U.S.C. § 1915 Motion and Affidavit:
(1)          is not submitted
(2)          is missing affidavit
(3)          is missing certified copy of prisoner’s trust fund statement for the 6-month
             period immediately preceding this filing
(4)          is missing certificate showing current balance in prison account
(5)          is missing required financial information
(6)          is missing authorization to calculate and disburse filing fee payments
(7)          is missing an original signature by the prisoner
(8)          is not on proper form
(9)          names in caption do not match names in caption of complaint, petition or
             habeas application
(10)         other:

Complaint, Petition or Application:
(11)        is not submitted
(12) X      is not on proper form (must use court-approved Complaint form).
(13)        is missing an original signature by the prisoner
(14)        is missing page nos.
(15)        uses et al. instead of listing all parties in caption
(16)        names in caption do not match names in text
(17) X      addresses must be provided for all defendants/respondents
(18)        other:

       Accordingly, it is

       ORDERED that Plaintiff cure the deficiencies designated above within thirty

(30) days from the date of this Order. Any papers that Plaintiff files in response to

this Order must be labeled with the civil action number identified on this Order. It is




                                              2
       FURTHER ORDERED that Plaintiff shall obtain the court-approved Complaint

form, along with the applicable instructions, at www.cod.uscourts.gov, and submit a

pleading on the court-approved form that does not exceed 30 pages and is typed in at

least 12 pt. font. It is

       FURTHER ORDERED that, if Plaintiff fails to cure the designated deficiencies

within thirty (30) days from the date of this Order, the action will be dismissed

without further notice. The dismissal shall be without prejudice.

               DATED September 19, 2019.

                                         BY THE COURT:

                                         s/Gordon P. Gallagher
                                         United States Magistrate Judge




                                            3
